                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Jody P. Bender,                                   Case No. 3:17 CV 2709

                               Plaintiff,          ORDER ADOPTING R&R
                -vs-
                                                   JUDGE JACK ZOUHARY
 Commissioner of Social Security,

                               Defendant.



       Plaintiff Jody Bender filed a Complaint (Doc. 1) against Defendant Commissioner of Social

Security in December 2017. Earlier that year, an administrative law judge denied Bender’s claim for

disability benefits (Doc. 12 at 131). The Social Security Administration declined to review the denial

(id. at 6). The Complaint asks this Court to vacate or reverse the administrative law judge’s decision.

       Under Local Civil Rule 72.2(b)(1), the Complaint was automatically referred to Magistrate

Judge George Limbert. Both parties filed briefs on the merits (Docs. 14, 17, 19), and Judge Limbert

issued a Report and Recommendation (R&R) (Doc. 20). The R&R concludes that the administrative

law judge failed to properly apply the “treating physician rule” applicable in disability benefits

determinations (id. at 26). On that basis, the R&R recommends that this Court vacate the denial of

benefits and remand the case for further proceedings (id. at 33–34).

       This Court reviews de novo any portions of an R&R to which a party timely objects. 28

U.S.C. § 636(b)(1). Failure to timely object, however, waives district and appellate court review of

the R&R. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United States v. Walters, 638 F.2d

947, 950 (6th Cir. 1981). This waiver rule applies only if the magistrate judge notifies the parties
that failure to object results in waiver, see Walters, 638 F.2d at 950, and it has few exceptions, see

Vanwinkle v. United States, 645 F.3d 365, 371 (6th Cir. 2011) (prevailing party exception); United

States v. 1184 Drycreek, 174 F.3d 720, 725–26 (6th Cir. 1999) (miscarriage of justice exception).

       The R&R notified the parties that failure to object would result in waiver (Doc. 20 at 34).

Neither party has objected, and the deadline for objections has passed. This Court therefore adopts

the R&R (Doc. 20) in its entirety. The denial of Bender’s application for disability benefits is vacated,

and the application is remanded for further proceedings consistent with the R&R. See 42 U.S.C.

§ 405(g). Furthermore, this Court certifies that an appeal from this decision could not be taken in

good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                                           s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U. S. DISTRICT JUDGE

                                                       March 13, 2019




                                                   2
